BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1[st] day of January, 2016, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-16-00035-CV

IN RE KIDRON VESTAL

Original Proceeding

the following Judgment was entered on the 27[th] day of July, 2016:

"Came on to be heard the Petition for Writ of Mandamus filed by Relator Kidron Vestal, and the same having been considered, because it is the opinion of this Court that the Petition for Writ of Mandamus is meritorious and should be conditionally granted in part, it is therefore ordered, adjudged, and decreed that the Petition for Writ of Mandamus be, and hereby is, conditionally granted in part in accordance with the opinion of this Court, and mandamus will issue only if Respondent the Honorable Steve Smith, Judge of the 361[st] District Court of Brazos County, Texas, fails to vacate the order denying Relator's plea to the jurisdiction and granting Real Party in Interest Efstratios Pistikopoulos's verified petition requesting depositions pursuant to Texas Rule of Civil Procedure 202 within 14 days from the date of the opinion of this Court. 

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 868.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 27[th] day of July A.D. 2016.

SHARRI ROESSLER, CLERK
2940685762000
		By: ___________________________
			Nita Whitener, Deputy Clerk
1398270744410500